IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,669


EX PARTE STEVEN BRIAN MEUNIER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR2001-233-1 IN THE 22ND JUDICIAL DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to fourteen years' imprisonment.  The Third Court of Appeals affirmed
his conviction.  Meunier v. State, No. 03-01-00620-CR (Tex. App. - Austin, August 8, 2002).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se. We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his
right to petition for discretionary review pro se.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review l of the judgment
of the Third Court of Appeals in Cause No. 03-01-00620-CR that affirmed his conviction in Case
No. CR2001-233-1 from the 22nd Judicial District Court of Comal County.  Applicant shall file his
petition for discretionary review with the Third Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: April 25, 2007
Do not publish